DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are examined herein.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/27/2022 is acknowledged, and claims 9-20 are withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites an L-color of about 0 to about 6 (in the range of black) with an A-color of about 0.5 to about 5, however, when looking toward the pending Specification, it is noted that “In some embodiments, the cooked food product comprises an acrylamide content of less than about 1500 ppb. In some embodiments, the cooked food product comprises an L-color of about 0 to about 6 and an A- color of about 0.5 to about 5” (0118).  The broadest embodiment, such as that claimed, is not disclosed provided said color, therefore the subject matter of any cooked food product  having said color range, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of this at the time of filing.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because it is unclear as to how the phrase “food intermediate” further limits the phrase “food product”.  Claim 3 has a similar problem.

Claim 7 is missing a critical element, for example one that imparts how any cooked food product has an L-color of about 0 to about 6 (a Hunter range of black-blackish) with an A-color of about 0.5 to about 5.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,526,800), in view of the combination of Gunenc and Finnie.
Gunenc: Extraction, bioactivity, and stability of wheat bran alkylresorcinols;  © 2014, Aynur Gunenc.

Finnie: Influence of Cultivar and Environment on Water-Soluble and Water-Insoluble Arabinoxylans in Soft Wheat; Cereal Chem. 83(6):617–623, Vol. 83, No. 6, 2006 617.


Independent claim 1
Howard teaches a method of making snack food products by thermally processing a mixture to form a cooked food product (ab., 7, 25+ and Ex. 4).

Food ingredient derived from cereal and/or vegetable-based components 
Howard teaches the use of a potato flour/starch (4, 25) made from mashed potatoes (Ex. 4) as an ingredient in the mixture, which provides a food product/intermediate food derived from vegetable based components, as claimed. 





Bran composition
With regard to the prior art, the claim to about 0.1 % to about 5% by weight of the food product of a bran composition, encompasses any amount over zero and below 100 wt% of the bran component because the food product is not limited to any specific amount.
Howard teaches up to 10 wt% bran (4, 53+) which encompasses the claim of about 0.1 to 5 wt%, based on the  weight of the food product, of a bran composition.

Bran milling size
Howard teaches the bran has been milled, therefore it has an average particle size, as claimed.

Type of bran used, one having an arabinoxylan complex
Howard does not discuss the type of bran, such as a soft winter wheat type with an arabinoxylan content, that was obtained from milled soft white winter wheat flour, and then washed and micro pulverized.
Gunenc also teaches about bran, for use in food (pg. iii), including soft winter wheat types (top of page 2), wherein its consumption is beneficial because of an abundant amount of vitamins, minerals, protein, and large amounts of insoluble dietary fiber that it provides (pg. 3, under Fig. 1-1, Table 1-1).



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using bran for foods, as the modified teaching of Howard, to include that the bran is from soft winter type, because Gunenc teaches benefits to its consumption including that it has an abundant amount of vitamins, minerals, protein, and large amounts of insoluble dietary fiber, and further illustrates that the art finds suitable for similar intended uses, including methods of using bran for foods (MPEP 2144.07), which further imparts a reasoning because after consideration of all the facts, since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing, one of skill in the art would have had reasonable expectation because it was published to be have been known, therefore was more than predictable .

Amount of Arabinoxylan complex in the bran composition
With regard to the prior art, the term/phrase "bran composition having an arabinoxylan complex in an amount of from about 10% to about 40% by weight of the bran composition" encompasses any amount of arabinoxylan complex, since the amount of bran encompassed by the claim is from above zero to below 100 wt%.
The modified teaching above, does not discuss the amount of arabinoxylan complex.
Finnie also teaches methods of using soft winter wheat bran, and further provides that they have a total of arabinoxylan of about 8 to 19 mg/g (i.e. 0.8 to 1.9 wt%) (see Table 1).

Finnie further provides that the variation in arabinoxylan content is primarily influenced by cultivar and secondarily influenced by environment. Within arabinoxylan fractions, WS-AX content is primarily influenced by genotype, while WI-AX content is more greatly influenced by the environment (ab.). Therefore, based on such a teaching, one of skill would be motivated to adjust the amount of arabinoxylan content in a bran by modifying the genotype and/or making an influence on the growth environment.
Such a teaching provides from about 0.8 to 1.9 wt% of total arabinoxylan (i.e. a complex of a variety of types of arabinoxylan), which encompasses about 0.0099 to 40 wt% of an arabinoxylan complex from about 0.001 to 100 wt% of the bran composition in the food product as a whole, wherein said amount equals about 10 to 40 wt% arabinoxylan complex by weight of the bran composition, as specifically claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using soft winter wheat bran, as in the modified teaching of Howard above, to include its arabinoxylan content, as claimed, because Finnie illustrates that the art finds an arabinoxylan content to be suitable for similar intended uses, including methods of using soft winter wheat bran (MPEP 2144.07), which further imparts a reasoning because after consideration of all the facts, since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing, one of skill in the art would have had reasonable expectation because it was published to be have been known, therefore was more than predictable .


Intended use
It would be reasonable for one of skill in the art to expect that similar methods of making similar ingredients having similar components would result in similar intended uses/functions, including that the composition has reduced acrylamide levels after cooking, baking, frying, heating, or combinations thereof, as claimed. 
Further, when looking in the Specification, for light on the formation of acrylamide levels, it is noted that arabinoxylan complexes are acrylamide controlling agents (0009), and it is the bran components that inherently contains the claimed arabinoxylan (0010).  
Therefore, given a similar composition made with similar amounts of arabinoxylan complexes in similar types/amounts of bran, it would be reasonable to expect that a similar reduction of the amount of acrylamide content therein occurs, as claimed.
As for why one in the art would be motivated to lower the acrylamide level, although this is not discussed above, it is commonly known that acrylamide is a carcinogen, therefore it would be desirable to have the lowest possible amount in foods.

Dependent claims
As for claim 2, Howard provides that the bran composition comprises wheat (i.e. wheat bran (4, 47+), as claimed.

As for claim 3, Howard teaches the use of a potato flour/starch (4, 25) , a tuber based flour.  

As for claim 4, Howard teaches that the final food product has a moisture content of about 2.5 to 3 wt% (top of col. 9+), which encompasses less than about 40 wt%, as claimed.

As for claim 5, as discussed in the Intended Use section above, when looking toward the Specification, for light on the formation of acrylamide levels, it is noted that arabinoxylan complexes are acrylamide controlling agents (0009), and it is the bran components that inherently contains the claimed arabinoxylan (0010).  Therefore, given a similar composition made with similar amounts of arabinoxylan complexes in similar types/amounts of bran, it would be reasonable to expect that a similar reduction of the amount of acrylamide content therein occurs, as claimed. As for why one in the art would be motivated to lower the acrylamide level, although this is not discussed above, it is commonly known that acrylamide is a carcinogen, therefore it would be desirable to have the lowest possible amount in foods.

As for claim 7, it would be reasonable to expect that a similar method of making a similar food products would have similar intended uses, including wherein the food product made has similar properties, including an L-color from about 0 to about 6 and an A-color from about 0.5 to about 5 as determined using a Hunter Color Meter with an L-a-b color scale.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,526,800), in view of the combination of Gunenc and Finnie, as applied to claims 1-5 and 7 above, further in view of Beaugrand.
Beaugrand: Arabinoxylan and hydroxycinnamate content of wheat bran in relation to endoxylanase susceptibility; Journal of Cereal Science 40 (2004) 223–230.

As for claim 6, the modified teaching does not discuss that the arabinoxylan comprises a cinnamic acid.
Beaugrand also teaches methods of using soft wheat bran (last para. of Introduction), and further provides that the arabinoxylans therein comprise functional cinnamic acids (ab.; pg. 224, line 11; sections 2.6, 3.2 and Table 2). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using soft wheat bran, as the modified teaching of Howard, to include that the that the arabinoxylans therein comprise cinnamic acids, as claimed, because Beaugrand illustrates that the art finds such components to be suitable for similar intended uses, including methods of using soft wheat bran (MPEP 2144.07), which further imparts a reasoning because after consideration of all the facts, since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing, one of skill in the art would have had reasonable expectation because it was published to be have been known, therefore was more than predictable .



Claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,526,800), in view of the combination of Gunenc and Finnie, as applied to claims 1-5 and 7 above, further in view of HL.
HL: Hunter Lab:Hunter Lab Color Scale; Aug. 1-15, 1996, Vol. 8, No. 9.
As for claim 7, it would be reasonable to expect that a similar method of making a similar food product would result in the food product having similar properties, including an L-color from about 0 to about 6 and an A-color from about 0.5 to about 5.
Further, it is common knowledge in the art that food dyes are used to achieve the desired color of a food product, and that that snack foods have colors that are measurable, therefore, it would be reasonable for one of skill in the art to expect that the snack foods of Howard have an L-scale and A-scale value. The Examiner takes Official Notice of this.
In the alternative, HL also teaches about colors, and the L and A color scales, and further shows that color is result effective, wherein the A-scale is a number from negative to positive and the L-scale is from valued from 0 to 100 (see the figure on page 1).
HL also teaches that these scale are result effective based on CIE tristimulus values (Y), wherein when Y is larger the A-color is smaller and where Y is smaller the A-color is larger.  For the L-color, there is an opposite result effect, where when Y is larger the L-color is larger and when Y is smaller the L-color is also smaller (see pg. 2).
HL teaches that this color scale can be used to measure the color of any object that can be measured (pg. 4).

Therefore, it is the examiner’s position that both process parameters of CIE tristimulus values (Y) and L-color/A-color are known result effective variables.  For the A-color, when Y is larger the a-color is smaller and where Y is smaller the a-color is larger.  For the L-color, there is an opposite result effect, where when Y is larger the L-color is larger and when Y is smaller the L-color is also smaller.
It would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the CIE tristimulus values (Y) and the L-color/A-color used in the process of the modified teaching of Howard in view of HL, through routine experimentation, to impart the material with the desired properties associated with the deposition of the material because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (4,526,800), in view of the combination of Gunenc and Finnie, as applied to claims 1-5 and 7 above, further in view of Ntiamoah (2011/0129586) and CP
CP: Chemical Processing: Solid Success; published online at least by 1/16/2015 at: https://web.archive.org/web/20150116083046/https://www.chemicalprocessing.com/articles/2003/102/

As for claim 8, the modified teaching does not discuss the average particle size of the bran composition is less than about 2000 microns.
Ntiamoah also teaches methods of processing wheat bran, and further provides that it is milled by the use of a pin mill (Ex. 1 – Milling).


Then, CP provides that pin mills produce sub-micron size particles (i.e. less than a micron in size) (3rd para.)
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of processing wheat bran, as the modified teaching above, to include that the milled bran is milled to a sub-micro pulverized size, of less than about 2000 microns, as claimed, because Ntiamoah and CP illustrate that the art finds encompassing sizes to be suitable for similar intended uses, including methods of processing wheat bran (MPEP 2144.07), which further imparts a reasoning because after consideration of all the facts, since the teaching shows that it was known for such a thing to have been successfully achieved at the time of filing, one of skill in the art would have had reasonable expectation because it was published to be have been known, therefore was more than predictable.

Allowable subject matter
Claims 1-8 would be allowable if the above 112 issues were resolved; and 
claim 1 was rewritten to include: wherein the product is made by a process, of reducing the amount of acrylamide in a cooked food product, the method comprising: 
providing a food product having free asparagine and a reducing sugar; 
washing a bran composition having an arabinoxylan complex in an amount of from about 10% to about 40% by weight of the bran composition; 
adding the bran composition to the food product; and thermally processing the food product to form the cooked food product, 

wherein the amount of acrylamide in the cooked food product is reduced, and wherein the adding step adds an amount of the bran composition that is sufficient to produce a final level of acrylamide in the cooked food product that is at least about 20% lower than a final level of acrylamide in a same cooked food product made without the bran composition.
Allowance is determined because the prior art does not disclose, teach nor fairly suggest that the claims product, made by the specific process is sufficient to produce a final level of acrylamide in the cooked food product that is at least about 20% lower than a final level of acrylamide in a same cooked food product made without the bran composition, as claimed, as noted in the Office Action of 1/06/2020 of the parents case, 15/671,510.  
Applicant might like to consider submitting a Group of claims toward a method of using an acrylamide inhibitor composition for reducing the amount of acrylamide in a cooked food product, for consideration of Allowance in this case (absent any of the 112 issues discussed above), wherein the method is comprising: 
providing a food product having free asparagine and a reducing sugar; 
washing a bran composition having an arabinoxylan complex in an amount of from about 10% to about 40% by weight of the bran composition to form an acrylamide inhibitor composition; 
adding the acrylamide inhibitor composition to a food product; and 
thermally processing the food product to form the cooked food product, 

wherein the amount of acrylamide in the cooked food product is reduced, and wherein the adding step adds an amount of the acrylamide inhibitor composition that is sufficient to produce a final level of acrylamide in the cooked food product that is at least about 20% lower than a final level of acrylamide in a same cooked food product made without the acrylamide inhibitor composition.

The prior art suggests the opposite, that the more bran that is used the higher the final level of acrylamide will be, not visa-versa. 
See page 11 and Table 1 of Rufian-Henares: Acrylamide content of selected Spanish foods: A survey of biscuits and bread derivatives; Food Additives and Contaminants, 2007, 24 (04), pp.343-350. 


The prior further notes that wheat bran extracts (WEB) derived from specific wheat brans have a primary constituent, partially depolymerized arabinoxylan oligosaccharides (1. Introduction), were found to be novel food ingredients (ti.), because after being subjected to elevated temperature, no acrylamide was detected (2nd from last para. in 5. Chemical Assessment).  However, a WBE is not the same product as the claimed composition, nor is it a reasonable substitute for it because it does not have the desirable nutritional constituents of barn itself.
See: Health Canada: Novel Food Information - Wheat Bran Extract as a novel food ingredient; published: 2015-06-09.

Although there are references that teach similar methods of making similar food products, having a low level of acrylamide in a cooked food product, including those cited in the related PCT/US2017/045878, which were considered herein, none discuss the relationship between the method of making the food including an amount of the claimed bran composition that is sufficient to produce a final level of acrylamide in the cooked food product that is at least about 20% lower than a final level of acrylamide in a same cooked food product made without the claimed bran composition.
Therefore the claimed method imparts a patentable distinction to the product made, that distinguishes products having similar contents made by other processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793